


Exhibit 10.44

 

EXECUTION COPY

 

ADDITIONAL PARTY ADDENDUM

 

Reference is made to the General Intercreditor Agreement dated as of
February 22, 2007 (the “Intercreditor Agreement”) between Deutsche Bank Trust
Company Americas and Deutsche Bank AG Cayman Islands Branch, as Junior Lien
Collateral Agent (the “Existing Junior Lien Collateral Agent”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Intercreditor Agreement.

 

Deutsche Bank AG New York Branch is executing this Additional Party Addendum in
its capacity as collateral agent (the “Collateral Agent”) under the Junior Lien
Term Loan Agreement (amending and restating in its entirety the Bridge Loan
Agreement dated as of February 22, 2007, the “Existing Bridge Loan Agreement”)
dated as of March 15, 2007 (the “Loan Agreement”), among Building Materials
Corporation of America and certain of its Subsidiaries and the lenders party
thereto from time to time. The Loan Agreement amends and restates in its
entirety the Existing Bridge Loan Agreement and constitutes the Junior Lien
Obligations under the Intercreditor Agreement, and the Collateral Agent is the
replacement for the Existing Junior Lien Collateral Agent. By execution of this
Additional Party Addendum, the Collateral Agent hereby acknowledges and agrees
to be bound by the terms of the Intercreditor Agreement as the Junior Lien
Collateral Agent, as if originally so bound. The Collateral Agent represents and
warrants that it has received a copy of each of the First Lien Documents and the
Junior Lien Documents and satisfies each and all of the criteria set forth
therein for the assumption of its role as a Junior Lien Collateral Agent.
Accompanying this Additional Party Addendum is the Officers’ Certificate
contemplated by Section 8.3 of the Intercreditor Agreement.

 

This Additional Party Addendum shall be governed and construed in accordance
with the laws of the State of New York. Notices delivered to the undersigned
pursuant to this Additional Party Addendum shall be delivered in accordance with
the notice provisions set forth in the Loan Agreement but to the address set
forth below or such other address provided in writing, to the Company and other
parties to the Intercreditor Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

1

--------------------------------------------------------------------------------


 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

60 Wall Street, MS 0208

 

 

New York, NY 10005

 

 

 

 

 

 

 

 

By:

 /Marguerite Sutton/

 

 

Name: Marguerite Sutton

 

 

Title: Director

 

 

 

 

 

By:

 /Evelyn Thierry/

 

 

Name: Evelyn Thierry

 

 

Title: Vice President

 

--------------------------------------------------------------------------------
